United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, EXPRESS MAIL
UNIT, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-3
Issued: September 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 27, 2010 appellant filed a timely appeal from a May 21, 2010 decision of
the Office of Workers Compensation Programs (OWCP) addressing her request for an additional
schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 59 percent permanent impairment of her
right upper extremity, for which she has received a schedule award.
On appeal appellant contends that she is entitled to an additional schedule award for her
right arm.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a September 16, 2009 decision, the
Board set aside an April 30, 2008 OWCP hearing representative’s decision affirming the denial
of an additional schedule award.2 The Board found the impairment rating by Dr. Ellen Pichey,
an OWCP medical adviser, failed to comport with the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001). The Board found the medical evidence
was insufficient to allow it to fully visualize the extent of appellant’s impairment due to her
accepted conditions. OWCP was instructed to further develop the medical evidence as to the
extent and nature of the permanent impairment to her right arm. The facts and the circumstances
surrounding the prior appeal are hereby incorporated by reference.3
On remand, OWCP referred appellant to Dr. Aubrey A. Swartz, a second opinion Boardcertified orthopedic surgeon, for an impairment evaluation under the sixth edition of the A.M.A.,
Guides (6th ed. 2009). On January 29, 2010 Dr. Swartz measured range of motion for the right
shoulder of 50 degrees flexion, 110 degrees abduction, 35 degrees adduction, 70 degrees internal
rotation, 90 degrees external rotation and 50 degrees extension. Applying Table 15-34, page
475, he determined that 50 degrees extension yielded no impairment, 50 degrees flexion yielded
a nine percent impairment, 110 degrees abduction yielded a three percent impairment, 35 degrees
adduction yielded a one percent impairment, 90 degrees external rotation yielded no impairment
and 70 degrees internal rotation yielded a two percent impairment. Dr. Swartz added the
impairments due to loss of range of motion to find 15 percent right arm impairment. Using
Table 15-35, page 477, he determined that a 15 percent right shoulder impairment was equivalent
to a grade 2 modifier. Using Table 15-7, page 406, the functional history adjustment was also
equivalent to a grade 2 modifier. Dr. Swartz noted that there was no change of grade modifier
according to Table 15-36, page 477 regarding range of motion and appellant’s QuickDash score
of 58 also suggested grade 2 modifier. Using Table 15-32, page 473, he determined that
appellant had a 21 percent right upper extremity impairment for her -10 to +10 degrees of flexion
and a 9 percent right upper extremity impairment for her 0 to 10 degrees radial deviation.
Dr. Swartz determined that appellant had a two percent impairment using Table 15-23,
page 449 for her carpal tunnel syndrome. He found a grade modifier of one for her test findings,
a grade modifier of one for her history due to mild intermittent symptoms, a grade modifier of
two for her physical examination findings due to decreased sensation and a QuickDash score of
58. Combining the grade modifier results in a total of 4, which is divided by 3 resulting in 1.33
or 1 for a grade modifier. A grade one modifier would result in a default of two percent
impairment. Referring to Table 15-32, page 473, Dr. Schwartz reported that appellant was
ankylosed between 0 and 10 degrees resulting in nine percent impairment. Adding 21 percent to
2

Docket No. 08-1939 (issued September 16, 2009).

3

On April 3, 2001 appellant, then a 49-year-old distribution clerk, filed a traumatic injury claim alleging that on
that date she injured her right wrist while throwing flat mail onto a conveyer belt. OWCP accepted the claim for
peripheral enthespathies, right wrist carpal tunnel syndrome, soft tissue disorder and arthrodesis and authorized right
carpal tunnel release surgery, which was performed on April 19, 2002. Appellant returned to work with restrictions
on March 21, 2003. On August 16, 2005 OWCP placed appellant on the periodic rolls for temporary total disability
effective August 7, 2005. Appellant returned to modified full-time duty on August 14, 2006.

2

9 percent resulted in 30 percent upper extremity impairment for the right wrist, the equivalent of
a grade 3 modifier, pursuant to Table 15-35, p. 477. Using the Combined Values Chart on page
604, combining the 15 percent impairment of the right shoulder with the 2 percent impairment
for the carpal tunnel syndrome results in a 17 percent impairment which is combined with the 30
percent impairment for the fusion of the right wrist resulting in a total 42 percent right upper
extremity impairment.
On April 16, 2010 Dr. Ellen Pichey, OWCP’s medical adviser, reviewed Dr. Swartz’s
impairment rating and found a 41 percent right upper extremity impairment. She concurred with
Dr. Swartz’s impairment determinations for appellant’s right shoulder and right wrist, but
disagreed with his carpal tunnel assessment. Dr. Pichey explained that she used the diagnosisbased estimate for right wrist fusion, which had the same values as the range of motion methods.
By decision dated May 21, 2010, OWCP denied appellant’s request for an additional
schedule award for her right upper extremity, finding that the medical evidence did not establish
greater impairment.
LEGAL PRECEDENT
Under section 8107 of FECA4 and section 10.404 of the implementing federal
regulations,5 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.6
ANALYSIS
The Board notes that before appellant’s most recent claim for an increased schedule
award, she had received compensation for a 59 percent impairment of her right upper extremity.
The question is whether the latest impairment rating from Dr. Swartz, a second opinion Boardcertified orthopedic surgeon, shows that she has a greater right upper extremity impairment. The
Board finds that the medical evidence does not establish greater impairment.
Dr. Swartz applying Table 15-34, page 475, properly determined that 50 degrees
extension yielded no impairment, 50 degrees flexion yielded a nine percent impairment, 110
degrees abduction yielded a three percent impairment, 35 degrees adduction yielded a one
percent impairment, 90 degrees external rotation yielded no impairment and 70 degrees internal
rotation yielded a two percent impairment. He properly added the impairments due to loss of
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404

6

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

range of motion to find 15 percent right shoulder impairment. Using Table 15-35, page 477,
Dr. Swartz determined consistent with the A.M.A., Guides that a 15 percent right shoulder
impairment was equivalent to a grade 2 modifier. He noted there was no change of grade
modifier according to Table 15-36, page 477 and her QuickDash of 58. Using Table 15-32, page
473, Dr. Swartz properly determined appellant had a 21 percent right upper extremity
impairment for her -10 to +10 degrees of flexion and a 9 percent right upper extremity
impairment for her 0 to 10 degrees radial deviation, resulting in a total 30 percent right upper
extremity impairment for her right wrist. He determined that appellant had a two percent
impairment using Table 15-23, page 449 for her carpal tunnel syndrome. Dr. Swartz found a
grade modifier of one for her test findings, a grade modifier of one for her history due to mild
intermittent symptoms, a grade modifier of two for her physical examination findings due to
decreased sensation and a QuickDash of 58. Combining the grade modifier results in a total of 4,
which, when divided by 3 resulted in 1.33 or 1 for a grade modifier. A grade one modifier would
result in a two percent impairment. Using the Combined Values Chart on page 604, combining
the 15 percent impairment for the shoulder with the 2 percent impairment for the carpal tunnel
syndrome properly resulted in a 17 percent impairment which is combined with the 30 percent
impairment for the right wrist resulting in a total 42 percent right upper extremity impairment,
which is far less than would be necessary to show that appellant should receive more
compensation.
Dr. Pichey properly reviewed Dr. Swartz’s report and concurred with his findings
regarding the right wrist and shoulder, but disagreed with the inclusion of a carpal tunnel
impairment. She found appellant was entitled to a 41 percent right upper extremity impairment.
The medical evidence does not establish more than 59 percent impairment for which appellant
has received a schedule award.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant is not entitled to an increased schedule award for her right
upper extremity.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2010 is affirmed.
Issued: September 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

